DISMISS and Opinion Filed October 5, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00631-CV

                     IDA ENGINEERING INC., Appellant

                                         V.

               LIQUID CAPITAL EXCHANGE INC., Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-08863

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                           Opinion by Justice Schenck
      It is well-settled that a corporation may only be represented in court by a

licensed attorney. See Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937

S.W.2d 455, 456 (Tex. 1996) (per curiam). On August 11, 2021, after appellant’s

counsel withdrew, we directed appellant to file, within thirty days, a notice of

designation of counsel. See TEX. R. APP. P. 6.1(c). Although we cautioned appellant

that failure to comply could result in dismissal of the appeal without further notice,
see Kunstoplast, 937 S.W.2d at 456, no response has been filed. Accordingly, we

dismiss the appeal. See id.




                                        /David J. Schenck/
                                        DAVID J. SCHENCK
                                        JUSTICE


210631F.P05




                                     –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IDA ENGINEERING INC.,                       On Appeal from the 68th Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-20-08863.
No. 05-21-00631-CV         V.               Opinion delivered by Justice
                                            Schenck, Justices Smith and Garcia
LIQUID CAPITAL EXCHANGE                     participating.
INC., Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Liquid Capital Exchange Inc. recover its costs, if
any, of this appeal from appellant IDA Engineering Inc.


Judgment entered October 5, 2021.




                                      –3–